       Case 4:19-cr-00057-BMM Document 78 Filed 09/21/20 Page 1 of 8
                                                                    FILED
                                                                     SEP 2 1 2020
CASSADY A. ADAMS                                                   Clerk, U S District Court
Assistant U.S. Attorney                                              District Of Montana
                                                                          Great Fa'ls
U.S. Attorney's Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. N., Suite 300
Great Falls, MT 59401
Phone: (406) 761-7715
Fax:      (406)453-9973
E-mail: Cassady.Adams@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                 CR 19-57-GF-BMM

             Plaintiff,
                                          PLEA AGREEMENT
       vs.

JOSHUA JAMES BIRDRATTLER,

             Defendant.


      Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the United

States of America, represented by Cassady A. Adams, Assistant United States

Attorney for the District of Montana, and the defendant, Joshua James Birdrattler,

and the defendant's attorney, R. Henry Branom Jr., have agreed upon the

following:




                             c,,\zi/20
                              Date                                              Page 1
       Case 4:19-cr-00057-BMM Document 78 Filed 09/21/20 Page 2 of 8




      1.     Scope: This plea agreement is between the United States Attorney's

Office for the District of Montana and the defendant. It does not bind any other

federal, state, or local prosecuting, administrative, or regulatory authority, or the

United States Probation Office.

      2.     Charges: The defendant agrees to plead guilty to the superseding

information, which charges the crime of Assault by Striking, Beating, or

Wounding in violation of 18 U.S.C. §§ l 153(a) and l 13(a)(4). This offense carries

a maximum punishment of one year imprisonment, a $100,000 fine, one year of

supervised release, and a $25 special assessment.

      At the time of sentencing, if the Court accepts this plea agreement, the

United States will move to dismiss the original indictment.

      3.     Nature of the Agreement: The parties agree that this plea agreement

will be governed by: Rule 1l(c)(l)(A) and (B), Federal Rules of Criminal

Procedure. The defendant acknowledges that the agreement will be fulfilled

provided the United States: a) moves to dismiss, and the Court agrees to dismiss,

the indictment; and b) makes the recommendations provided below. The defendant

understands that if the agreement is accepted by the Court, and the indictment is

dismissed,(there will not be an automatic. right to withdraw the plea even if the

Court does not accept or follow the recommendations made by the United States.\




                              "/2, l2e
                               Date                                              Page 2
       Case 4:19-cr-00057-BMM Document 78 Filed 09/21/20 Page 3 of 8




       4.      Admission of Guilt: The defendant will plead guilty because the

defendant is guilty of the charge contained in the superseding information. In

pleading guilty to the superseding information, the defendant acknowledges that:

       First, the defendant assaulted Jane Doe by intentionally striking or
       wounding her;

       Second, the defendant is an Indian Person; and

       Third, the offense was committed within the exterior boundaries of the
       Blackfeet Indian Reservation.

       5.      Waiver of Rights by Plea:

               (a)     The government has a right to use against the defendant, in a

prosecution for perjury or false statement, any statement given under oath during

the plea colloquy.

            )f,- (b)   The defendant has the right to plead not guilty or to persist in a

plea of not guilty.

               (c)     The defendant has the right to a jury trial unless, by written

waiver, the defendant consents to a non-jury trial. The United States must also

consent and the Court must approve a non-jury trial.

               (d)     The defendant has the right to be represented by counsel and, if

necessary, have the Court appoint counsel at trial and at every other stage of these

proceedings.




                                 "'-/zl lz..o
                                  Date                                             Page 3
         Case 4:19-cr-00057-BMM Document 78 Filed 09/21/20 Page 4 of 8




              (e)   If the trial is a jury trial, the jury would be composed of 12

laypersons selected at random. The defendant and the defendant's attorney would

have a say in who the jurors would be by removing prospective jurors for cause

where actual bias or other disqualification is shown, or without cause by exercising

peremptory challenges. The jury would have to agree unanimously before it could

return a verdict of either guilty or not guilty. The jury would be instructed that the

defendant is presumed innocent, and that it could not convict unless, after hearing

all the evidence, it was persuaded of the defendant's guilt beyond a reasonable

doubt.

             (f)    If the trial is held by the judge without a jury, the judge would

find the facts and determine, after hearing all of the evidence, whether or not the

judge was persuaded of the defendant's guilt beyond a reasonable doubt.

             (g)    At a trial, whether by a jury or a judge, the United States would

be required to present its witnesses and other evidence against the defendant. The

defendant would be able to confront those government witnesses and the

defendant's attorney would be able to cross-examine them. In turn, the defendant

could present witnesses and other evidence. If the witnesses for the defendant

would not appear voluntarily, their appearance could be mandated through the

subpoena power of the Court.




@0~
AUSA DEi                        .
                               ""/2.1 'l:w
                               Date                                             Page 4
        Case 4:19-cr-00057-BMM Document 78 Filed 09/21/20 Page 5 of 8




                (h)   At a trial, there is a privilege against self-incrimination so that

the defendant could decline to testify and no inference of guilt could be drawn

from the refusal to testify. Or the defendant could exercise the choice to testify.

                (i)   If convicted, and within 14 days of the entry of the Judgment

and Commitment, the defendant would have the right to appeal the conviction to

the Ninth Circuit Court of Appeals for review to determine if any errors were made

that would entitle the defendant to reversal of the conviction.

                U)    The defendant has a right to have the district court conduct the

change of plea hearing required by Rule 11, Federal Rules of Criminal Procedure.

By execution of this agreement, the defendant waives that right and agrees to hold

that hearing before, and allow the Rule 11 colloquy to be conducted by, the U.S.

Magistrate Judge, if necessary.

                (k)   If convicted in this matter, a defendant who is not a citizen of

the United States may be removed from the United States, denied citizenship, and

denied admission to the United States in the future.

       The defendant understands that by pleading guilty pursuant to this

agreement, the defendant is waiving all of the rights set forth in this paragraph. The

defendant's attorney has explained those rights and the consequences of waiving

those rights.




                                 q/2./20
                                 Date                                              Page 5
       Case 4:19-cr-00057-BMM Document 78 Filed 09/21/20 Page 6 of 8




       6.    Recommendations: The United States will recommend the

defendant's offense level be decreased by two levels for acceptance of

responsibility, pursuant to USSG §3El.l(a), unless the defendant is found to have

obstructed justice prior to sentencing, pursuant to USSG §3C 1.1, or acted in any

way inconsistent with acceptance of responsibility. The parties reserve the right to

make any other arguments at the time of sentencing. The defendant understands

that the Court is not bound by this recommendation.

      7.     Sentencing Guidelines: Although advisory, the parties agree that the

U.S. Sentencing Guidelines must be applied, and a calculation determined, as part

of the protocol of sentencing to determine what sentence will be reasonable.

      8.     Waiver of Appeal of the Sentence - General: The defendant

understands that the law provides a right to appeal and collaterally attack the

sentence imposed in this case. 18 U.S.C. § 3742(a); 28 U.S.C. §§ 2241, 2255.

Based on the concessions made by the United States, the defendant knowingly

waives any right to appeal or collaterally attack any aspect of the sentence,

including conditions of probation or supervised release. This waiver includes

challenges to the constitutionality of any statute of conviction and arguments that

the admitted conduct does not fall within any statute of conviction. The defendant

knowingly waives the right to challenge the jurisdiction of the court. This appeal




                               "\ /?J.J 2.0
                              Date                                              Page 6
          Case 4:19-cr-00057-BMM Document 78 Filed 09/21/20 Page 7 of 8




waiver does not prohibit the right to pursue a collateral challenge alleging

ineffective assistance of counsel.

         9.    Voluntary Plea: The defendant and the defendant's attorney

acknowledge that no threats, promises, or representations have been made to

induce the defendant to plead guilty, and that this agreement is freely and

voluntarily endorsed by the parties.

         10.   Detention/Release After Plea: The parties agree that the defendant is

likely to be a Zone A offender (0-6 months) and, therefore, the advisory Guidelines

do not recommend a term of imprisonment. 28 U.S.C. § 994. The law does not

recommend or mandate detention upon conviction. The United States will leave

the question of whether the defendant should be released to the discretion of the

Court.

         11.   Breach: If the defendant breaches the terms of this agreement, or

commits any new criminal offenses between signing this agreement and

sentencing, the U.S. Attorney's Office is relieved of its obligations under this

agreement, but the defendant may not withdraw the guilty plea.

         12.   Entire Agreement: Any statements or representations made by the

United States, the defendant, or defense counsel prior to the full execution of this

plea agreement are superseded by this plea agreement. No promises or

representations have been made by the United States except as set forth in writing



                               "1/z.1
                                 ,    Iz.o
                                Date                                           Page 7
       Case 4:19-cr-00057-BMM Document 78 Filed 09/21/20 Page 8 of 8




in this plea agreement. This plea agreement constitutes the entire agreement

between the parties. Any term or condition which is not expressly stated as part of

this plea agreement is not to be considered part of the agreement.

                                       KURTG.ALME
                                       United States Attorney




                                       Assistant U. S. Attorney
                                       Date: Q<J / ,z. I ) "2..0




                                              r,a;ao
                                       Defendant
                                       Date:




                                             11~h)i>
                                       Defens Counsel
                                       Date:




                              :1'2., 1~
                              Date                                             Page 8
